Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022, that includes a response to the Final Office Action mailed February 4, 2022, has been entered. Claims 1, 23, 24, and 30 have been amended; claims 5, 6, 14 and 16 have been canceled; and claim 31 has been newly added. Claims 2, 10-13, 15, 21, 22, 25-27, and 29 have been withdrawn. Claims 1, 3, 4, 7-9, 17-20, 23, 24, 28, 30, and 31 are under examination.
Withdrawal of Prior Claim Objections
Claims 25-27 and 29 now contain proper status identification. Therefore, the objection to these claims presented in the Final Office Action mailed February 4, 2022 is hereby withdrawn. 
Withdrawal of Prior Objection - Specification
The disclosure has been satisfactorily amended. Therefore, the objection to the specification presented in the Final Office Action mailed February 4, 2022 is hereby withdrawn.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 stipulates in a wherein clause “a viscosity ranging from 10 to 25 dPa-s. The original specification provides adequate support for a viscosity of 10-100 dPa-s, or 15-25 dPa-s, but does not provide adequate support for the range 10-25 dPa-s. 
Claim 31 stipulates in a wherein clause that “said TTS has an overall thickness ranging from 123 µm to 750 µm”. Paragraph [0047] discloses that the TTS has an overall thickness of “approximately 123 µm to 5550 µm, preferably 285-1550 µm”. While paragraph [0047] does also disclose thickness ranges for various layers of the TTS, Applicant does not have adequate support for the claimed TTS overall thickness of 123 µm to 750 µm. 
This constitutes new matter. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7-9, 17-20, 23, 24, 28, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 30 are indefinite for the following reasons:
1. Claims 1 and 30 first provide that the TTS contains specifically a “an active-ingredient paper depot”, but then later stipulates in a wherein clause that “the active ingredient depot additionally contains support material comprising fibrous constituents”, which is broader in scope than “paper”, but which could refer to paper. However, the wherein clause stipulates that the depot “additionally contains” the recited elements, which would imply that the “support material comprising fibrous constituents” is something other than paper. Hence, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter.
2. Claims 1 and 30 stipulate in a wherein clause that the active ingredient (and at least one of organic solvent and excipients) are within or are a “preparation having a viscosity ranging from 10 to 100 dPa”, which renders the claim indefinite. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of the “preparation”. For example, does the preparation mean the TTS as a whole, or rather is the “preparation” limited to the active-ingredient paper depot as a whole, or rather is the “preparation” limited to some constituent fraction of the active-ingredient paper depot. 
Claims 3, 4, 7-9, 17-20, 23, 24, 28, and 31 are indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7-9, 17-20, 23, 24, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (WIPO International Application Pub. No. WO 00/56290), in view of Miranda et al. (U.S. Patent No. 6,974,588) and Appleton (Natural Medicine Journal. 2012; 4(2): 1-12).
Applicant Claims
Applicant’s elected subject matter is directed to a transdermal therapeutic system (TTS) comprising a backing layer consisting of polyethylene terephthalate; an active “depot” containing 150-300 mg lavender oil (i.e. active), paper (i.e. fibrous support material) with basis weight of 40 g/m2, and at least one excipient (e.g. polymethylacrylate); a matrix/pressure-sensitive adhesive material comprising a cationic copolymer based on dimethylaminoethyl methacrylate and neutral methacrylic esters (e.g. EUDRAGIT E 100) which is in contact with the active depot; and a detachable protective layer; wherein the active depot has an area of 15-25 cm2, the active ingredient is “within a preparation” having a viscosity of 10-100 dPa-s, or 10-25 dPa-s, and the TTS has an overall thickness of 123-750 µm and is capable of delivering said lavender oil over a period of 2-48 hours.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Klein et al. disclose a transdermal therapeutic system (TTS) comprising a backing layer that is impermeable to active; an active “depot” containing nicotine (i.e. volatile liquid active), paper with a basis weight preferably of 15-40 g/m2, and EUDRAGIT E100 (i.e. a polymethacrylate); a matrix/pressure-sensitive adhesive material comprising DURO-TAK 387-2516 and/or EUDRAGIT E 100 which is in contact with the active depot; and a detachable protective layer (i.e. foil). Klein further discloses that “TTS according to the invention can be of various configurations…disclosed in international application WO 88/01516”, which discloses that the typical overall thickness for the TTS is approximately 123 µm to 5550 µm, preferably 285-1550 µm.
Miranda et al. disclose that a transdermal patch (TTS) for administering a volatile liquid drug, such as nicotine, via a matrix/pressure-sensitive adhesive material comprising e.g. DURO-TAK 387-2516 and/or other acrylic polymers which is in contact with the active, has a backing layer of polyethylene terephthalate (i.e. impermeable to active), and typically has an active layer with an area of e.g. 23 cm2 to deliver drug to the skin at a therapeutically effective rate, and the patch may be applied to the skin preferably for about 1-3 days (abstract; Col. 1, lines 8-9; Col. 2, lines 1-16; Col. 3, lines 12-14, 41-42, 61-62; Col. 4, lines 20-22, 39-43; Col. 6, lines 28-30, 43-44).
Appleton discloses that lavender oil is a volatile liquid drug that at a dose of e.g. 80 mg/day effectively treats e.g. anxiety with an efficacy comparable or superior to benzodiazepines, kava, and other standard anxiolytic agents, with significantly fewer side effects and no risk for development of addiction.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Klein et al. do not explicitly disclose that the backing layer consists of polyethylene terephthalate, and that the active depot contains 150-300 mg lavender oil and has a surface area of 15-25 cm2. These deficiencies are cured by the teachings of Miranda et al. and Appleton.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Klein et al., Miranda et al., and Appleton, outlined supra, to devise Applicant's claimed TTS.
Klein et al. disclose a transdermal therapeutic system (TTS) comprising a backing layer that is impermeable to active; an active “depot” containing nicotine (i.e. volatile liquid active), paper (i.e. “filter paper”), and EUDRAGIT E100; a matrix/pressure-sensitive adhesive material comprising DURO-TAK 387-2516 and/or EUDRAGIT E 100 which is in contact with the active depot; and a detachable protective layer (i.e. foil); wherein the backing layer is made from materials known to the skilled worker. Since Miranda et al. disclose that a transdermal patch for a volatile liquid active, such as nicotine, comprises a backing layer made of e.g. polyethylene terephthalate, which is a material well known in the art for making a backing layer, that the active layer has a surface area of e.g. 23 cm2 to deliver drug to the skin via the matrix at a therapeutically effective rate, and that the patch may be applied to the skin preferably for about 1-3 days; one of ordinary skill in the art would be motivated to employ polyethylene terephthalate as the backing layer material, and an active depot with a surface area of e.g. 23 cm2 for an appropriate rate of active flux into the skin, with the reasonable expectation that the resulting transdermal therapeutic system will successfully deliver a volatile liquid active to the skin at the appropriate rate of flux. 
Nicotine is a volatile liquid active well known in the art as an anxiolytic agent (i.e. treats anxiety). Nicotine, however, can have serious side effects and can be addictive. Since Appleton discloses that lavender oil is a volatile liquid drug that at a dose of e.g. 80 mg/day effectively treats e.g. anxiety with an efficacy comparable or superior to other standard anxiolytic agents, but with significantly fewer side effects and no risk for development of addiction; and since Miranda et al. disclose that a transdermal patch for a volatile liquid active, such as nicotine, may be applied to the skin preferably for about 1-3 days to deliver drug to the skin via the matrix at a therapeutically effective rate; one of ordinary skill in the art would be motivated to modify the Klein et al. transdermal therapeutic system by replacing lavender oil for nicotine as the active ingredient in the depot, with enough lavender oil for e.g. 1-3 days treatment, i.e. minimum 80-240 mg, with the reasonable expectation that the resulting TTS will successfully treat anxiety, but with significantly fewer side effects and no development of addiction than would occur if nicotine were employed.
Finally, with respect to the limitation of claim 23, Applicant effectively defines “the active ingredient is within a preparation having a viscosity ranging from 10 to 100 dPa-s” as meaning that the active ingredient is combined with suitable solvents or excipients, and that the particularly suitable solvent/excipient is preferably e.g. polymethacrylate (see paragraph 0036). This is precisely what Klein et al. do, i.e. they combine the active with EUDRAGIT E100, i.e. which is a polymethacrylate, to form the active “preparation” (see page 5, lines 12-13). Hence, in following the teachings of the prior art as put forth in the rejection to arrive at the instantly claimed TTS, 80-240 mg of lavender oil would thus be combined with polymethacrylate, and would have a viscosity in the range of 10-100 dPa-s, despite the cited prior art not expressly disclosing this property. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “Appleton teaches that 20 mg/day dosage is effective for lavender oil”, “not the minimum of 80-240 mg lavender oil”, and that “excessive intake of lavender oil has been reported to cause nausea and drowsiness”, thus “there would have” not “been any motivation…to increase Klein and Miranda’s modest active loading”, such as “21 mg nicotine”, that “in fact, Appleton teaches away from the inventive elevated loadings of lavender”, and “hence one skilled in the art would have incorporated 20 mg of lavender oil within a TTS paper depot” and would have “no motivation to have incorporated the claimed 150 to 400 mg lavender”; moreover, “only the outstanding Office Action has decided that multiday TTSs are possible or desirable…not Klein or Miranda” which are directed to “daily patches”, and thus “none of the cited references is directed to multi-day administration”. 
The Examiner, however, would like to point out the following:
1. First, it is noted that Applicant points out in their own remarks filed August 1, 2022, on page 18, that Appleton discloses “the best designed and most robust combination of efficacy and tolerability used 80 mg per day of lavender oil”. Hence, one of ordinary skill in the art, in view of Appleton, would be motivated to employ 80 mg per day of lavender oil, not the minimum of 20 mg per day of lavender oil. 
2. Second, in stark contrast to Applicant’s assertions, Klein and Miranda are not limited to daily TTS patches only. For example, Miranda expressly discloses that their TTS patches may be applied to skin for up to a week (i.e. 7 days), preferably for about 1 to 3 days (see Miranda, e.g. Col. 4, lines 41-43). Indeed, multiday TTSs have long been well known in the art, and the active agent “depot” contained therein is like a reservoir that holds enough active to steadily deliver the requisite daily amount over a period of e.g. a week or preferably 1-3 days, or whatever the case may be. 
3. The prior art rejection is based on the notion that it would be obvious for one of ordinary skill in the art to incorporate e.g. 80-240 mg lavender oil in the active paper depot of the Klein TTS, based on the optimal dose of 80 mg per day of lavender oil in view of Appleton, and the patch being applied to skin preferably for 1-3 days in view of Miranda. The amount of 80-240 mg is not patentably distinct from the claimed amount of 150-400 mg. Anyone of ordinary skill in the art would understand that the TTS patch, with e.g. 240 mg lavender oil in the depot, would thus deliver 80 mg per day for 3 days, not deliver the entire 240 mg in one day, causing nausea and drowsiness. 
ii) Applicant contends that “Klein specifically indicates that paper has a 79% higher absorption than fleece” and thus “TTSs may include up to about 38 mg nicotine”, but “a 79% improvement in absorption for paper depots in no way teaches or suggests a 700% to 1904% improvement in absorption for paper depots”; moreover, “the Office Action minimizes the challenges associated with forming TTSs…via tampon printing”, and “it is altogether unexpected that over 700 times more lavender oil than nicotine was delivered via tampon printing onto paper using solutions having about the same concentration”. 
The Examiner, however, would like to point out the following:
1. With respect to the paper vs fleece numbers, Applicant is not making the proper comparison. Applicant is comparing the fleece absorption of nicotine to the paper absorption of lavender oil to get the crazy 700% improvement, not properly comparing the fleece absorption of lavender oil to the paper absorption of lavender oil. 
2. The present claims are directed to a TTS product, not to a method of manufacturing such a product. The claims say nothing at all about tampon printing, and the claimed TTS need not necessarily be made by tampon printing. Moreover, the Office has never “minimized” the challenges associated with forming TTSs via tampon printing. However, patentability is based on the product itself, not on how challenging the tampon printing method can be. Tampon printing is a known method in the art, and the skilled artisan is one of ordinary creativity, not an automaton, and thus is one who can tackle and overcome ordinary technical challenges. 
iii) Applicant contends that the cited references “fail to teach or suggest inventive TTSs in which the matrix and/or pressure-sensitive adhesive do not include pressure-sensitively adhering silicone polymers or polysiloxanes”, that “Miranda…requires a silicone adhesive layer”, that “Miranda incorporates silicone adhesive because other pressure sensitive adhesives are not suitable for formulating liquid drugs”, that “if one were seeking to form a…patch containing a volatile liquid anxiolytic drug pursuant to Klein…one skilled in the art would have formed such patch containing a silicone adhesive pursuant to Miranda”, and “to modify Miranda so as to avoid its required active-filled silicone adhesive layer would render it unfit for its stated purpose”. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Applicant’s assertion, the prior art rejection is not based on modifying Miranda to somehow remove the active-filled silicone adhesive layer. On the contrary, the cited primary reference is Klein, who employs a TTS with a depot containing e.g. nicotine or other liquid actives which does not require any silicone adhesive at all. 
2. Klein employs a paper depot, which has “the advantage that it has a high absorption capacity for liquid” and “the tensile strength…can even exceed that of ordinary construction steel”. Hence, one of ordinary skill in the art would immediately recognize that Klein does not require pressure-sensitive silicone polymers or polysiloxanes to adequately hold the liquid active. 
3. Miranda is a secondary reference cited for disclosing advantageous features for a TTS containing a liquid active such as e.g. nicotine, such as e.g. the size of the active depot, the backing layer material, and the idea that such TTS patches can be made to deliver the active preferably over a period of 1 to 3 days. Since both Klein and Miranda are directed to a TTS comprising liquid actives such as e.g. nicotine, one of ordinary skill in the art would certainly recognize that the Klein TTS could be improved by features disclosed in Miranda, other than the means for holding the liquid active in the depot, for TTS patches used to deliver liquid actives such as nicotine. The prior art rejection is certainly not based on trying to replace Klein’s paper depot with silicone polymers, nor would one of ordinary skill in the art be motivated to do so since the Klein paper depot holds the liquid active, e.g. nicotine, just fine. 
iv) Applicant contends that “Klein discloses nicotine thickened to an undisclosed viscosity”, that “although not wishing to be bound by theory…selection of an appropriate viscosity…from 10 to 100 dPa promotes the transfer of greater amounts of lavender oil”, that “the Office Action’s statement…that 80 to 240 mg of lavender oil combined with polymethacrylate would have a viscosity in the range of 10-100 dPs-s is altogether conclusory”, and “not all lavender oil/methacrylate blends exhibit the recited viscosity range”; moreover, “the active ingredient within a preparation having a viscosity ranging from 10 to 25 dPa-s” is “particularly advantageous”. 
The Examiner, however, would like to point out the following:
1. Klein expressly discloses that the active substance preparation consists of 101 g nicotine and 72 g EUDRAGIT E100 (see Klein, page 5). Both nicotine and EUDRAGIT have known viscosities, and this preparation has a viscosity that falls within the claimed range of 10-100 dPa-s. Applicant has never specifically disputed this. 
2. Lavender oil also has a known viscosity. Replacing nicotine with lavender oil, to arrive at an active substance preparation consisting of lavender oil and EUDRAGIT E100 would also have a viscosity that falls within the claimed range. 
3. If Applicant has evidence to the contrary, Applicant is encouraged to present it. Also, regarding a viscosity ranging from 10 to 25 dPa-s” being “particularly advantageous”, Applicant has not elaborated further, but it may be worthwhile to do so. 

II. Applicant further reiterates their prior arguments, which have previously been addressed as follows:
i) Applicant contends “Klein…does not teach or suggest transdermal delivery of active ingredients having…dosages of…150 to 400 mg”, and “suggests that active ingredient loadings of about 20 mg/patch would be suitable for his depot-containing TTSs, based upon his cited active ingredients”; that “Miranda fails to teach drugs for treating anxiety”, “fails to teach an active ingredient…in a liquid state”, and “fails to teach a TTS configured to deliver the amounts of the drug as claimed by the present invention”, that Miranda’s teaching that “using 23 cm2 patch for delivering 21 mg of nicotine in 24 hours” cannot properly be combined with the teachings of Klein because “Klein’s TTS will not function satisfactorily for its intended purpose”; and that “Appleton teaches oral delivery of 80 mg per day of lavender oil” and thus “fails to teach controlled transdermal delivery of lavender oil”. 
The Examiner, however, would like to point out the following:
1. Neither Klein, Miranda, nor Appleton has been cited for individually anticipating the instantly claimed subject matter under 35 USC 102. Rather, the prior art rejection is under 35 USC 103, over the combination of the cited prior art, and what the cited prior art expressly discloses and reasonably suggests to one of ordinary skill in the art, who is one of ordinary creativity and not an automaton. Klein, the cited primary reference, discloses a TTS with a paper depot containing a volatile liquid active agent, e.g. nicotine, and discloses all aspects of the presently claimed invention, including the presence of a backing layer, with the exception that the volatile active agent is lavender oil present in the amount of 150-300 mg, and that the paper depot has a surface area of 15-25 cm2. Miranda is relied on for the surface area of 15-25 cm2. Appleton is relied on for the teachings of lavender oil and the dose amount. 
2. As Applicant has asserted throughout the prosecution of this application, the heart of their invention is the incorporation of so-called “elevated” quantities of a liquid active, in this case lavender oil, within a reasonably sized TTS comprising an active “depot” comprising a fibrous support material, e.g. paper. However, Klein, the cited primary reference, teaches precisely what Applicant contends is their patentable breakthrough. Specifically, Klein teaches the incorporation of a liquid active within a TTS comprising an active “depot” comprising a fibrous support material, e.g. paper. 
3. In stark contrast to Applicant’s assertion, Klein is not strictly limited to so-called “modest quantities” of liquid active rather than “extraordinarily elevated quantities”. Klein never imposes an upper limit for either the size or the liquid-active holding capacity for their TTS. Moreover, Klein is not limited to any particular liquid active, i.e. Klein states that their TTS is “suitable for all active substances which can be administered transdermally” (Klein, Page 4). In stark contrast to Applicant’s assertion, the 20 mg/patch is merely the desired dose of nicotine that Klein has chosen to load, not the maximum liquid holding capacity of their paper depot. A key teaching of Klein is that “paper has the advantage that it has a high absorption capacity for liquid” and, further, “the tensile strength of paper can even exceed that of ordinary construction steel” (Klein, page 2). Indeed, if there was any conclusion to be reasonably drawn from Klein’s express teachings, it would be the opposite of what Applicant is arguing. Rather than trying to limit the amount of liquid active to “modest amounts”, Klein makes it clear that their TTS can potentially hold very high (i.e. “elevated”) quantities of liquid active in the “depot” containing the paper support.
4. Applicant’s cited Pastore reference is not among the cited prior art in the 35 USC 103 rejection of record. Moreover, Pastore does not mention the Klein reference, and does not incorporate the key Klein teaching that paper can hold a tremendous amount of liquid active. Applicant’s arguments that their claimed TTS is patentable because Pastore “shows that there are several standard TTS types” that do not include paper depots, and that Miranda discloses that “pressure sensitive adhesives other than silicones are not suitable for formulating liquid drugs” are moot and unconvincing in view of Klein, the cited primary reference, that does expressly disclose a TTS with a paper depot and that is shown to be very suitable for formulating liquid drugs even without silicone. As noted, Klein expressly teaches that the paper depot “has a high absorption capacity for liquid” and, further, “the tensile strength of paper can even exceed that of ordinary construction steel”. Applicant cannot simply throw out Klein, the cited primary reference, and try to replace it with Pastore or with Miranda.
5. Hence, Klein teaches that liquid active ingredients, in particular volatile liquid anxiolytic drugs, can be delivered, even in quite elevated quantities, via TTSs incorporating paper in the active depot, together with a matrix that controls the delivery of the active ingredient. Although the volatile liquid active that Klein exemplifies is nicotine while the instant claims employ lavender oil, lavender oil is merely a volatile liquid anxiolytic drug, just like nicotine, and one of ordinary skill in the art would have no reservations employing the Klein TTS for lavender oil with a reasonable expectation of success. Klein teaches one of ordinary skill in the art that by using paper as the active depot support/carrier material, a volatile liquid active can be loaded in large amounts. The Klein TTS does not require silicone because, clearly, Klein’s paper provides the same or even better effect as Miranda’s silicone for holding liquid drugs. Hence, one of ordinary skill in the art would immediately recognize that there is no reason to incorporate the silicone into the Klein TTS.
6. The purpose of Klein’s TTS is the controlled topical delivery of a volatile liquid active, e.g. nicotine. Klein is not limited to the area of the active depot or to the period of controlled delivery of the active. The purpose of Miranda’s TTS is the controlled topical delivery of a volatile liquid active, e.g. nicotine, preferably for about 1-3 days, and this is accomplished in part by an active layer with an area of e.g. 23 cm2 to deliver drug to the skin at the desired therapeutic rate. Klein is being modified in view of Miranda to arrive at an active depot having an area of e.g. 23 cm2 to deliver drug to the skin at the desired rate over the desired period. This modification will not render Klein inoperable for its intended purpose at all, and Applicant has not provided even a shred of hard evidence in support of such an assertion. 
7. Miranda is merely a secondary reference cited for disclosing that a TTS comprising a depot of volatile liquid anxiolytic drug, e.g. nicotine (i.e. Klein discloses a TTS comprising a depot of volatile liquid anxiolytic drug, e.g. nicotine) advantageously has i) polyethylene terephthalate as an impermeable backing layer material (Klein already provides a backing layer that is impermeable to active), and ii) an active (depot) layer with an area of e.g. 23 cm2 to deliver drug to the skin at a therapeutically effective rate (Klein already provides for an active depot with an area intended to deliver drug to the skin at a therapeutically effective rate), and that iii) the patch may be applied to the skin preferably for about 1-3 days. Hence, the prior art rejection is thus based on starting with Klein, which is a TTS that already has an active depot containing paper for holding liquid active, and a suitable matrix/pressure sensitive adhesive that works just fine, and modifying Klein by employing polyethylene terephthalate as an impermeable backing layer material, an active (depot) layer with an area of e.g. 23 cm2 to deliver drug to the skin at a therapeutically effective rate, and a TTS configured to deliver sufficient drug for about 1-3 days.
8. Appleton discloses that lavender oil is a volatile liquid drug that at a dose of e.g. 80 mg/day effectively treats e.g. anxiety, and Miranda discloses that a transdermal patch for a volatile liquid active that treats anxiety (i.e. such as nicotine), may be applied to the skin preferably for about 1-3 days to deliver drug to the skin via a matrix at a therapeutically effective rate. No doubt then one of ordinary skill in the art would clearly be motivated to make a TSS containing enough lavender oil for e.g. 1-3 days treatment of anxiety, i.e. minimum 80-240 mg lavender oil, as explained in further detail in the rejection of record. A TTS with a depot containing 80-240 mg to deliver an effective amount of drug for 1-3 days is not patentably distinct from a TTS with a depot containing 150-300 mg to deliver an effective amount of drug for up to 2 days. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617